STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0586

VERSUS

WHITNEY LOSTON AUGUST 12, 2022

In Re: Whitney Loston, applying for supervisory writs, 16th
Judicial District Court, Parish of St. Mary, No.
03162554.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED ON THE SHOWING MADE. This court cannot
properly review the claim raised in the writ application.
Relator failed to include a copy of the district court’s ruling,
the bill of information, and all pertinent minute entries and/or
transcripts, and any other portions of the district court record
that might support the claims raised in the writ application.
Supplementation of this writ application and/or an application
for rehearing will not be considered. See Uniform Rules of
Louisiana Courts of Appeal, Rules 2-18.7 & 4-9. Any future
filing on this issue should include the entire contents of this
application, the missing items noted above, and a copy of this
ruling.

VGW

COURT OF APPEAL, FIRST CIRCUIT

AS

DEPUTY CLERK OF COURT
FOR THE COURT